Citation Nr: 0932482	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  08-11  014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C. § 1318 (b).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from January 1942 to 
October 1945.  He died in November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

In June 2009, the appellant, who is the Veteran's widow, 
testified during a hearing conducted via videoconference with 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in November 2003 and the immediate cause 
of his death was chronic lymphocytic leukemia.

2.  At the time of the Veteran's death, service connection 
was in effect for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; residuals of a gunshot 
wound to the right foot with an adherent scar and residuals 
of an amputation of toes 2 through 5, evaluated as 30 percent 
disabling; osteomyelitis of the right foot, evaluated as 20 
percent disabling; and for malaria, assigned a noncompensable 
rating.  His combined schedular evaluation was 70 percent 
from January 1997, and a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
was in effect from May 1998.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318(b) are not met. 38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the appellant in January 2004 and February 2007 of 
the information and evidence needed to substantiate and 
complete a claim for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  

VA has fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim.  The appellant was provided the 
opportunity to meaningfully participate in the adjudication 
of her claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

II. Legal Analysis

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service- connected, under 
certain specific conditions.  VA shall pay dependency and 
indemnity compensation  under 38 U.S.C.A. § 1318 to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling 
provided, in pertinent part, that the disability was 
continuously rated totally disabling for a period of at least 
10 consecutive years immediately preceding death. The total 
rating may be either schedular or based upon unemployability.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

In this case, at the time of the Veteran's death he was 
service-connected for PTSD, evaluated as 50 percent 
disabling; residuals of a gunshot wound to the right foot 
with an adherent scar and residuals of an amputation of toes 
2 through 5, evaluated as 30 percent disabling; osteomyelitis 
of the right foot, evaluated as 20 percent disabling; and for 
malaria, assigned a noncompensable disability evaluation.  
His combined schedular rating was 70 percent from January 
1997.  The Veteran was in receipt of a total disability 
evaluation based on individual unemployability due to service 
connected disorders from May 1998.

A total disability rating was not assigned at any earlier 
date.  The Veteran was considered totally disabled from May 
1998, i.e., for a period of 5 years and 6 months prior to his 
death.  Thus, the requirement that a total disability rating 
be in existence for at least 10 consecutive years prior to 
death were not met.  The appellant has not alleged any other 
applicable theory of entitlement to benefits under 38 
U.S.C.A. § 1318 to include a theory of clear and unmistakable 
error in a prior final rating decision, reopening of a claim 
based on newly received service records, or absence of 
receipt of total disability benefits due to non-waiver of 
concurrent retirement payments.  See 38 C.F.R. § 3.22.

Accordingly, entitlement to dependency and indemnity 
compensation  under 38 U.S.C.A. § 1318(b) is denied as a 
matter of law.


ORDER

Entitlement to dependency and indemnity compensation  under 
38 U.S.C.A. § 1318(b) is denied.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  She contends that his service-
connected disabilities caused or contributed to his death 
from chronic lymphocytic leukemia.  She has variously 
contended that the Veteran's leukemia was caused by the 
medications prescribed to treat his service-connected 
malaria.

A January 2004 private medical record from Dr. Thomas H. 
Openshaw, a treating oncologist, indicates that the appellant 
telephoned and advised the doctor of the Veteran's death.  
She wondered if his death could be service-connected and the 
doctor noted that he doubted that the Veteran's service in 
the South Pacific during World War II would be at all 
connected with his T-cell chronic lymphocytic leukemia.

Further, according to a March 2007 record, a VA physician 
reviewed the Veteran's medical records and the relevant 
research regarding an association between acute and/or 
chronic lymphocytic leukemia as related to previous treatment 
for malaria.  The VA examiner found no scientific evidence of 
an association between treatment for malaria with anti-
malarial drugs and the subsequent development of acute or 
chronic lymphocytic leukemia.

However, in July 2009, the appellant submitted pertinent new 
medical evidence in the form of a signed statement from David 
H. Dumont, M.D., a treating physician of the Veteran's 
"multiple medical problems related to his military 
service".  In Dr. Dumont's opinion, "there is a significant 
possibility that [the Veteran's] medical problems, and 
particularly his leukemia, were exacerbated, and perhaps may 
have resulted from [the Veteran's] wartime medical issues 
although obviously there is no way to prove this".  Notably, 
however, this record was submitted directly to the Board 
without either initial consideration by the RO, or waiver of 
that review by the appellant.  Hence, further development is 
required.  38 C.F.R. § 20.1304 (2008).

As well, in light of Dr. Dumont's opinion, the Board believes 
that a VA oncologist, should review the record and render an 
opinion as to whether an etiological relationship exists 
between the Veteran's death and his service-connected 
disabilities, and whether the service-connected disabilities 
either caused or contributed substantially or materially to 
the Veteran's death.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the appellant 
appropriate notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2008), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Furthermore, appropriate notice 
to comply with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007) must be accomplished.

2.  Then, the RO/AMC should refer the 
Veteran's claims files to an oncologist.  
The oncologist is to review the evidence 
of record, including the Veteran's service 
treatment records, his post service 
medical records, the November 2003 death 
certificate, the January 28, 2004 progress 
note from Dr. Openshaw, the March 2007 VA 
medical opinion, and Dr. Dumont's July 
2009 statement.  

The oncologist is to then opine whether it 
is at least as likely as not, i.e., is 
there a 50-50 chance, that any etiological 
relationship exists between the cause of 
the Veteran's death and his service-
connected PTSD, residuals of a right foot 
gunshot wound with residuals of an 
amputation of toes 2 through 5, right foot 
osteomyelitis, and malaria?  Further, the 
oncologist to opine whether it is at least 
as likely as not that the Veteran's 
service-connected disorders either caused 
or contributed substantially or materially 
to the Veteran's death.

In rendering an opinion, the oncologist is 
to address the above referenced medical 
records and opinions, and express his 
agreement or disagreement with each 
opinion expressed which addresses the 
etiology of the Veteran's death and its 
relationship to service or a service 
connected disorder.  

A full rationale must be provided for all 
opinions expressed.  If the physician is 
unable to give an opinion with respect to 
the questions presented without resorting 
to speculation, an explanation as to why 
should be provided.

3.  Thereafter, the RO/AMC should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2008 statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


